DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 12/22/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/22/2020 is accepted and considered by the Examiner.

Objections to Claim
Claims 4 and 12 are objected to because of the following informalities: 
“…, and wherein feeding the at least on feature input …” should read “…, and wherein feeding e feature input …”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al. (US Patent Application Publication No: US 20210397792 A1) hereinafter as Atallah, in view of Ross et al. (US Patent Application Publication No: US 20160148144 A1) hereinafter as Ross, and further in view of Allan et al. (US Patent Application Publication No: US 20160170938 A1) hereinafter as Allan.
		
Regarding claim 1, Atallah discloses: An enterprise data management system with definition quality assessment capabilities for automatically assessing the quality of definitions for terms stored in the enterprise data management system, the system comprising: at least one memory device storing instructions for causing at least one processor to: ([0026] In some implementations, a computer system has one or more processors, memory, and a display. The memory stores one or more programs having instructions for performing any of the methods described herein.)
receive a term ([0010] In accordance with some implementations, a method processes natural language expressions. The method includes obtaining a plurality of word embeddings (e.g., word vectors) for a set of words (or phrases) of a natural language. In some implementations, the set of words includes high-frequency or common words of the natural language.);
receive a definition corresponding to the term ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
assess the quality of the definition, including for each of a plurality of quantifiable definition guidelines: ([0051] In some implementations, the memory 214 stores metrics and/or scores determined by the language processing module 232. In addition, the memory 214 may store thresholds and other criteria, which are compared against the metrics and/or scores determined by the language processing module 232. For example, the language processing module 232 may determine a relatedness metric (discussed in detail below) for an analytic word/phrase of a received command.)
deriving at least one feature input based on at least the definition ([0059] FIG. 5 illustrates example word embeddings in accordance with some implementations. Word embeddings map words or phrases from a vocabulary to vectors of real numbers, and are useful for natural language modeling and feature learning. Word2vec and GloVe are example models. Some implementations use different (or multiple) word embedding models depending on the dataset. As illustrated in FIG. 5, the “distance” between words in the vector space is indicative of the level of similarity between the corresponding words. For example, the word ‘truck’ 502 is mapped to the embedding 504, the word ‘car’ 508 is mapped to the embedding 510, and the word ‘squirrel’ is mapped to the embedding 516. Some implementations calculate cosine similarity (or other word similarity scores or metrics) between two embeddings to determine the similarity between corresponding words. In FIG. 5, is word ‘truck’ is more similar to the word ‘car’ (with cosine similarity of 0.657 (506)) than it is to the word ‘squirrel’ (with cosine similarity of 0.167 (512)).);
feeding the at least one feature input into a machine learning model corresponding to the definition guideline; and receiving a quality score for the definition guideline from the corresponding machine learning model ([0061] FIGS. 7A and 7B are examples of similar words obtained using a trained word similarity model described above in reference to FIGS. 6A and 6B, in accordance with some implementations. FIG. 7A shows the word ‘truck’ 700 mapped to the words 702 (car′, ‘vehicle’, ‘tractor’, ‘pickup’, and ‘automobile’). The similarity scores are indicated in parentheses (0.71, 0.71, 0.69, 0.69, and 0.62) next to the corresponding similar words; higher similarity scores indicate more similarity between the input and output words. FIG. 7B shows the word ‘fast’ 704 mapped to the words 706 (‘quick’ with a similarity score of 0.74, ‘easy’ with a similarity score of 0.71, ‘slow’ with a similarity score of 0.71, ‘speed’ with a similarity score of 0.66, and the word ‘rapid’ with a similarity score of 0.64). The trained word similarity model described above in reference to FIGS. 6A and 6B can sometimes generate incorrect synonyms (a problem addressed with the synonym constraints as described below in reference to FIG. 9A). For example, the word ‘slow’ 708 with a similarity score of 0.71 is considered a synonym of the word ‘fast’.);
display the overall quality score and the quality score for each of the plurality of definition guidelines (Fig. 2 shows a User interface display (208));

Atallah does not explicitly, but Ross discloses: calculate an overall quality score based on the quality score for each of the plurality of definition guidelines ([0056] FIG. 4A presents an exemplary user interface for assessing quality of a deliverable via the DQA checklist. The deliverable's quality may be assessed based on at least one required element 400, ECS critical element 410, control objective 420, or scoring criteria 430 which may address either qualitative or quantitative aspects of the deliverable. Each scoring criterion 430 may include a weight 440, which may place a desired emphasis on certain scoring criteria 430. A score 450 may also be associated with each scoring criterion 430. A total score 460 may be calculated by combining the scores 450 of each rating criterion 430 using an average or similar computation.);
Atallah and Ross are considered analogous art because they are both in the related art of quality assessment.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Ross, to incorporate calculation of overall quality score based on quality score for each of the definition of guidelines, because the combination of the disclosures would efficiently assess and control quality in a production environment (Ross, [0034]).
Atallah in view of Ross does not explicitly, but Allan discloses: and if the overall quality score is less than a selected threshold score, recommend a transformation of the definition (Fig. 12 displays a Feedback Analysis Output and/or Performance Improvement Suggestion block (1290)).
Atallah, Ross and Allan are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, to combine the teaching of Allan, to incorporate recommendation of transformation of the definition if the overall quality score is less than a selected threshold, because the combination of the disclosures would improve knowledge and learn with each iteration and interaction through machine learning processes (Allan, [0034]).

Regarding claim 6, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah additionally discloses: wherein evaluating at least one of the plurality of definition guidelines includes deriving at least one feature input based on the definition and the term ([0059] FIG. 5 illustrates example word embeddings in accordance with some implementations. Word embeddings map words or phrases from a vocabulary to vectors of real numbers, and are useful for natural language modeling and feature learning. Word2vec and GloVe are example models. Some implementations use different (or multiple) word embedding models depending on the dataset. As illustrated in FIG. 5, the “distance” between words in the vector space is indicative of the level of similarity between the corresponding words. For example, the word ‘truck’ 502 is mapped to the embedding 504, the word ‘car’ 508 is mapped to the embedding 510, and the word ‘squirrel’ is mapped to the embedding 516. Some implementations calculate cosine similarity (or other word similarity scores or metrics) between two embeddings to determine the similarity between corresponding words. In FIG. 5, is word ‘truck’ is more similar to the word ‘car’ (with cosine similarity of 0.657 (506)) than it is to the word ‘squirrel’ (with cosine similarity of 0.167 (512)).  Also see [0015-0016]).

Regarding claim 8, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah further discloses: wherein deriving the at least one feature input based on at least the definition includes calculating a feature metric ([0059] Some implementations calculate cosine similarity (or other word similarity scores or metrics) between two embeddings to determine the similarity between corresponding words. In FIG. 5, is word ‘truck’ is more similar to the word ‘car’ (with cosine similarity of 0.657 (506)) than it is to the word ‘squirrel’ (with cosine similarity of 0.167 (512)).).

Regarding claim 9, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah additionally discloses: further comprising instructions to train each machine learning model corresponding to each of the definition guidelines with a set of definitions each labeled as to whether it satisfies the corresponding definition guideline ([0062] FIG. 8 is an example process 800 for determining a similarity threshold (or training the word similarity model) according to some implementations. The process 800 includes generating (802) training data that includes a list of words and their expected synonyms, selecting (804) a model, selecting (806) an initial similarity threshold (e.g., 0.5), computing (808) an F1 score, and iterating (812) to optimize (810) the similarity threshold (e.g., using gradient descent). The training process 800 is performed at runtime, and determines a similarity threshold to use on top of a trained word embedding model. The trained word similarity model is used at runtime when generating similar words using vector embeddings from the word embedding model. In some implementations, the word embedding model is indexed using ElasticSearch.  Also see [0061, 0063-0064]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of  Allan, and furthermore in view of Adams et al. (US Patent No: US 7801759 B1) hereinafter as Adams.
Regarding claim 2, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Ross, and further in view of Allan does not explicitly, but Adams discloses: further comprising instructions to receive a transformed version of the definition and assess the quality of the transformed version of the definition (Fig. 8, there is a feedback loop that involved (refine concept definition)(204), (evaluate)(206) and (is definition complete)(208).  Also see col. 8, lines 29-50 for detail descriptions on how this feedback loop is processed.).
Atallah, Ross, Allan and Adams are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, further in view of Allan, to combine the teaching of Adams, to incorporate instructions to receive a transformed version of the definition and assess the quality of the transformed version of the definition, because the it would increase efficiency and accuracy in the enterprise system (Adams, background of invention).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of  Allan, and furthermore in view of Gao et al. (US Patent Application Publication No: US 20210294974 A1) hereinafter as Gao.
Regarding claim 3, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Ross, and further in view of Allan does not explicitly, but Gao discloses: wherein one of the plurality of definition guidelines is a structure guideline ([0183] A rule-based feature is included and a statistical feature is calculated for each multi-word term and a set of candidates is chosen by setting up a threshold. 
and wherein evaluating the definition with respect to the structure guideline comprises deriving a part of speech feature input ([0207] To further reduce noise, a list of linguistic patterns may be extracted from the aforementioned two dictionaries. The linguistic patterns may be extracted by concatenating the part-of-speech(POS) tag of each word in a phrase. Table 14 below shows examples of linguistic patterns)
and a part of speech bag of words input ([0112] Singular Value Decomposition (SVD) lower dimensionality vectors may also be generated (n_components=180, accounting for >0.85 of variance). For example, the Truncated SVD implementation of the sklearn python library may be used. In addition, bag of words (bow) based vectors may be generated by training a count vectorizer. The count vector distances were then calculated using one or more of the following metrics: Jaccard, Overlap coefficient, Dice, and Jaccard+Overlap coefficient.).
Atallah, Ross, Allan and Gao are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, further in view of Allan, to combine the teaching of Gao, to incorporate structured guideline and evaluating the definition with respect to the guideline comprises deriving a part of speech feature input and a part of speech bag of words input, because it would enable detection deviation between contents (Gao, background).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of Allan, and furthermore in view of Cheng (US Patent No: US 10929392 B1) hereinafter as Cheng.
Regarding claim 5, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Ross, and further in view of Allan does not explicitly, but Cheng discloses: further comprising instructions to receive user feedback for one or more of the displayed quality scores and input the received user feedback into a retraining process associated with the machine learning model corresponding to each of the one or more quality scores ([col.6, lines 19-28] FIG. 1C also depicts an example voting mechanism 170 in the form of selectable thumbs-up and thumbs down icons that can be provided for users to indicate whether questions and/or their answers are helpful or unhelpful. These votes can be used to select good QA pairs from existing customer-provided QA pairs during training, to weight training data, and to provide feedback for retraining based on user voting on computer-generated questions and/or answers.  Also see col. 8, lines 27-42).
Atallah, Ross, Allan and Cheng are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, further in view of Allan, to combine the teaching of Cheng, to incorporate receiving user feedback of the displayed quality score and input the received user feedback into a retraining process associated with machine learning model corresponding to one of more quality scores, because it would improve user experience and provide opportunity to improve quality scoring or ranking.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of Allan, and furthermore in view of Fan et al. (US Patent Application Publication No: US 20220058342 A1) hereinafter as Fan.
Regarding claim 7, Atallah in view of Ross, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Ross, and further in view of Allan does not explicitly, but Fan discloses: wherein evaluating at least one of the plurality of definition guidelines includes deriving a number of words feature input and a number of sentences feature input ([0052] At step 406, text elements from the input data are fed into the word feature extraction layers of the machine learning models the determine word features. The world features may include, for example, word embeddings, vectors, or other numerical representations of text data. At step 408, the word features are input into the sentence feature extraction layers of the machine learning model to generate sentence features. The sentence features may be generated by aggregating word features for each word included in a sentence in the user input. The sentence features may also be generated by determining one or more statistical measurements for the word features and or using one or more neural network layers or other unsupervised learning approaches to extract meaningful data about the content, meaning, context, arrangement, or properties of words included in each sentence of the user input.).
Atallah, Ross, Allan and Fan are considered analogous art because they are all in the related art of quality assessment and improvement. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, further in view of Allan, to combine the teaching of Fan, to incorporate deriving a number of word feature input and a number of sentences features input, because it would improve user experience by incorporating context while evaluating contents (Fan, [0008 and 0057]).

Claims 10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, and further in view of Cheng.
Regarding claim 10, Atallah discloses: An enterprise data management system with definition quality assessment capabilities for automatically assessing the quality of definitions for terms stored in the enterprise data management system, the system comprising: at least one memory device storing instructions for causing at least one processor to: ([0026] In some implementations, a computer system has one or more processors, memory, and a display. The memory stores one or more programs having instructions for performing any of the methods described herein.)
receive a term ([0010] In accordance with some implementations, a method processes natural language expressions. The method includes obtaining a plurality of word embeddings (e.g., word vectors) for a set of words (or phrases) of a natural language. In some implementations, the set of words includes high-frequency or common words of the natural language.);
receive a definition corresponding to the term ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
assess the quality of the definition, including for each of a plurality of quantifiable definition guidelines: ([0051] In some implementations, the memory 214 stores metrics and/or scores determined by the language processing module 232. In addition, the memory 214 may store thresholds and other criteria, which are compared against the metrics and/or scores determined by the language processing module 232. For example, the language processing module 232 may determine a relatedness metric (discussed in detail below) for an analytic word/phrase of a received command.)
deriving at least one feature input based on at least the definition ([0059] FIG. 5 illustrates example word embeddings in accordance with some implementations. Word embeddings map words or phrases from a vocabulary to vectors of real numbers, and are useful for natural language modeling and feature learning. Word2vec and GloVe are example models. Some implementations use different (or multiple) word embedding models depending on the dataset. As illustrated in FIG. 5, the “distance” between words in the vector space is indicative of the level of similarity between the corresponding words. For example, the word ‘truck’ 502 is mapped to the embedding 504, the word ‘car’ 508 is mapped to the embedding 510, and the word ‘squirrel’ is mapped to the embedding 516. Some implementations calculate cosine similarity (or other word similarity scores or metrics) between two embeddings to determine the similarity between corresponding words. In FIG. 5, is word ‘truck’ is more similar to the word ‘car’ (with cosine similarity of 0.657 (506)) than it is to the word ‘squirrel’ (with cosine similarity of 0.167 (512)).);
feeding the at least one feature input into a machine learning model corresponding to the definition guideline; and receiving a quality score for the definition guideline from the corresponding machine learning model ([0061] FIGS. 7A and 7B are examples of similar words obtained using a trained word similarity model described above in reference to FIGS. 6A and 6B, in accordance with some implementations. FIG. 7A shows the word ‘truck’ 700 mapped to the words 702 (car′, ‘vehicle’, ‘tractor’, ‘pickup’, and ‘automobile’). The similarity scores are indicated in parentheses (0.71, 0.71, 0.69, 0.69, and 0.62) next to the corresponding similar words; higher similarity scores indicate more similarity between the input and output words. FIG. 7B shows the word ‘fast’ 704 mapped to the words 706 (‘quick’ with a similarity score of 0.74, ‘easy’ with a similarity score of 0.71, ‘slow’ with a similarity score of 0.71, ‘speed’ with a similarity score of 0.66, and the word ‘rapid’ with a similarity score of 0.64). The trained word similarity model described above in reference to FIGS. 6A and 6B can sometimes generate incorrect synonyms (a problem addressed with the synonym constraints as described below in reference to FIG. 9A). For example, the word ‘slow’ 708 with a similarity score of 0.71 is considered a synonym of the word ‘fast’.);
display the overall quality score for each definition (Fig. 2 shows a User interface display (208));
Atallah does not explicitly, but Ross discloses: calculate an overall quality score based on the quality score for each of the plurality of definition guidelines ([0056] FIG. 4A presents an exemplary user interface for assessing quality of a deliverable via the DQA checklist. The deliverable's quality may be assessed based on at least one required element 400, ECS critical element 410, control objective 420, or scoring criteria 430 which may address either qualitative or quantitative aspects of the deliverable. Each scoring criterion 430 may include a weight 440, which may place a desired emphasis on certain scoring criteria 430. A score 450 may also be associated with each scoring criterion 430. A total score 460 may be calculated by combining the scores 450 of each rating criterion 430 using an average or similar computation.);
Atallah and Ross are considered analogous art because they are both in the related art of quality assessment.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Ross, to incorporate calculation of overall quality score based on quality score for each of the definition of guidelines, because the combination of the disclosures would efficiently assess and control quality in a production environment (Ross, [0034]).
Atallah in view of Ross does not explicitly, but Cheng discloses: and select the definition having the highest overall quality score as the only definition for the term ([col. 11, lines 32-38] Some embodiments can additionally consider user-provided votes on the QA pairs in order to select pairs that are upvoted more than they are downvoted, or to select pairs that are most highly upvoted. Some embodiments can weight the training data based on number of upvotes, number of downvotes, or a helpfulness score generated from total upvotes and downvotes for a QA pair.).
Atallah, Ross and Cheng are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Ross, to combine the teaching of Cheng, to incorporate select the definition having the highest overall quality score as the only definition for the term, because the combination of the disclosures would improve user experience by focusing and providing the best result possible.

Regarding claim 13, although different in scope from claim 6, they recite elements of the system of claim 6.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 13.

Regarding claim 15, although different in scope from claim 8, they recite elements of the system of claim 8.  Thus, the analysis in rejecting claim 8 is equally applicable to claim 15.

Regarding claim 16, Atallah in view of Ross, and further in view of Cheng discloses: The system of claim 10,
Atallah further discloses: further comprising instructions to train each machine learning model corresponding to each of the definition guidelines with a set of definitions each labeled as to whether it satisfies the corresponding definition guideline ([0062] FIG. 8 is an example process 800 for determining a similarity threshold (or training the word similarity model) according to some implementations. The process 800 includes generating (802) training data that includes a list of words and their expected synonyms, selecting (804) a model, selecting (806) an initial similarity threshold (e.g., 0.5), computing (808) an F1 score, and iterating (812) to optimize (810) the similarity threshold (e.g., using gradient descent). The training process 800 is performed at runtime, and determines a similarity threshold to use on top of a trained word embedding model. The trained word similarity model is used at runtime when generating similar words using vector embeddings from the word embedding model. In some implementations, the word embedding model is indexed using ElasticSearch.  Also see [0061, 0063-0064]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of Cheng, and furthermore in view of Gao.
Regarding claim 11, although different in scope from claim 3, they recite elements of the system of claim 3.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 11.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, further in view of Cheng, and furthermore in view of Fan.
Regarding claim 14, although different in scope from claim 7, they recite elements of the system of claim 7.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross.
Regarding claim 17, Atallah discloses: An enterprise data management system with definition quality assessment capabilities for automatically assessing the quality of definitions for terms stored in the enterprise data management system, the system comprising: at least one memory device storing instructions for causing at least one processor to: ([0026] In some implementations, a computer system has one or more processors, memory, and a display. The memory stores one or more programs having instructions for performing any of the methods described herein.)
receive a term ([0010] In accordance with some implementations, a method processes natural language expressions. The method includes obtaining a plurality of word embeddings (e.g., word vectors) for a set of words (or phrases) of a natural language. In some implementations, the set of words includes high-frequency or common words of the natural language.);
receive a definition corresponding to the term ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
assess the quality of the definition, including for each of a plurality of quantifiable definition guidelines: ([0051] In some implementations, the memory 214 stores metrics and/or scores determined by the language processing module 232. In addition, the memory 214 may store thresholds and other criteria, which are compared against the metrics and/or scores determined by the language processing module 232. For example, the language processing module 232 may determine a relatedness metric (discussed in detail below) for an analytic word/phrase of a received command.)
deriving at least one feature input based on at least the definition ([0059] FIG. 5 illustrates example word embeddings in accordance with some implementations. Word embeddings map words or phrases from a vocabulary to vectors of real numbers, and are useful for natural language modeling and feature learning. Word2vec and GloVe are example models. Some implementations use different (or multiple) word embedding models depending on the dataset. As illustrated in FIG. 5, the “distance” between words in the vector space is indicative of the level of similarity between the corresponding words. For example, the word ‘truck’ 502 is mapped to the embedding 504, the word ‘car’ 508 is mapped to the embedding 510, and the word ‘squirrel’ is mapped to the embedding 516. Some implementations calculate cosine similarity (or other word similarity scores or metrics) between two embeddings to determine the similarity between corresponding words. In FIG. 5, is word ‘truck’ is more similar to the word ‘car’ (with cosine similarity of 0.657 (506)) than it is to the word ‘squirrel’ (with cosine similarity of 0.167 (512)).);
feeding the at least one feature input into a machine learning model corresponding to the definition guideline; and receiving a quality score for the definition guideline from the corresponding machine learning model ([0061] FIGS. 7A and 7B are examples of similar words obtained using a trained word similarity model described above in reference to FIGS. 6A and 6B, in accordance with some implementations. FIG. 7A shows the word ‘truck’ 700 mapped to the words 702 (car′, ‘vehicle’, ‘tractor’, ‘pickup’, and ‘automobile’). The similarity scores are indicated in parentheses (0.71, 0.71, 0.69, 0.69, and 0.62) next to the corresponding similar words; higher similarity scores indicate more similarity between the input and output words. FIG. 7B shows the word ‘fast’ 704 mapped to the words 706 (‘quick’ with a similarity score of 0.74, ‘easy’ with a similarity score of 0.71, ‘slow’ with a similarity score of 0.71, ‘speed’ with a similarity score of 0.66, and the word ‘rapid’ with a similarity score of 0.64). The trained word similarity model described above in reference to FIGS. 6A and 6B can sometimes generate incorrect synonyms (a problem addressed with the synonym constraints as described below in reference to FIG. 9A). For example, the word ‘slow’ 708 with a similarity score of 0.71 is considered a synonym of the word ‘fast’.);
and display the overall quality score and the quality score for each of the plurality of definition guidelines (Fig. 2 shows a User interface display (208));
wherein each machine learning model corresponding to each of the definition guidelines is trained with a set of definitions each labeled as to whether it satisfies the corresponding definition guideline ([0062] FIG. 8 is an example process 800 for determining a similarity threshold (or training the word similarity model) according to some implementations. The process 800 includes generating (802) training data that includes a list of words and their expected synonyms, selecting (804) a model, selecting (806) an initial similarity threshold (e.g., 0.5), computing (808) an F1 score, and iterating (812) to optimize (810) the similarity threshold (e.g., using gradient descent). The training process 800 is performed at runtime, and determines a similarity threshold to use on top of a trained word embedding model. The trained word similarity model is used at runtime when generating similar words using vector embeddings from the word embedding model. In some implementations, the word embedding model is indexed using ElasticSearch.  Also see [0061, 0063-0064]).
Atallah does not explicitly, but Ross discloses: calculate an overall quality score based on the quality score for each of the plurality of definition guidelines ([0056] FIG. 4A presents an exemplary user interface for assessing quality of a deliverable via the DQA checklist. The deliverable's quality may be assessed based on at least one required element 400, ECS critical element 410, control objective 420, or scoring criteria 430 which may address either qualitative or quantitative aspects of the deliverable. Each scoring criterion 430 may include a weight 440, which may place a desired emphasis on certain scoring criteria 430. A score 450 may also be associated with each scoring criterion 430. A total score 460 may be calculated by combining the scores 450 of each rating criterion 430 using an average or similar computation.);
Atallah and Ross are considered analogous art because they are both in the related art of quality assessment.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Ross, to incorporate calculation of overall quality score based on quality score for each of the definition of guidelines, because the combination of the disclosures would efficiently assess and control quality in a production environment (Ross, [0034]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, and further in view of Adams.
Regarding claim 18, although different in scope from claim 2, they recite elements of the system of claim 2.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, and further in view of Gao.
Regarding claim 19, although different in scope from claim 3, they recite elements of the system of claim 3.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Ross, and further in view of Fan.
Regarding claim 20, although different in scope from claim 7, they recite elements of the system of claim 7.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 20.


Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Neill (US Patent Application Publication No: US 20120150848 A1) hereinafter as O’Neill.  O’Neill discloses a method  and system for providing definitions to users,  “[0006] In a first aspect, a system includes an electronic device that includes one or more display screens configured to display the textual content of a media file, one or more input elements configured to receive a user selection of the first term, and one or more data processing devices programmed to respond to receipt of the user selection of the first term by performing operations. The operations include accessing, from the one or more persistent data storage devices, the characterizations of the contexts of the texts, comparing the accessed characterizations of the contexts of the texts with one or more characteristics of the context of the textual content of the media file, and ranking the definitions of the first term according to respective likelihoods that the definitions appropriately characterize the usage of the first term within the textual content of the media file.”.  Also see Fig. 2-5, 10-15, and para [0007, 0010-0011, 0056 and 0080] for additional details.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656